Citation Nr: 1802359	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-09 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a disability of the right wrist, to include carpal tunnel syndrome, other than right wrist tendonitis, residuals of ganglion cyst, and right wrist surgical scar. 

2.  Entitlement to a rating in excess of 10 percent for right wrist tendonitis.

3.  Entitlement to a rating in excess of 10 percent for lumbar strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force with active duty from June 1998 to June 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 
 
In her March 2014 Substantive Appeal, the Veteran indicated that she wished to have a Central Office hearing before a Veteran's Law Judge.  In accordance with the request, the Veteran was scheduled for a Central Office Hearing in July 2014.  However, the Veteran failed to attend her scheduled hearing and did not request that the hearing be postponed or provide good cause for not attending.  Accordingly, the Veteran's request is deemed withdrawn and the Board will proceed with adjudication of the issue on appeal.  38 C.F.R. § 20.704(d)(2017).

This claim was previously before the Board in November 2015, at which time it was remanded for further development.  The claim has now returned to the Board for further appellate action.  Following the Board's November 2015 remand, a January 2016 rating decision granted the Veteran service connection for right wrist ganglion cyst status post removal and right wrist surgical scar and assigned an initial rating of 0 percent.  A Notice of Disagreement was not filed and therefore, these issues are not on appeal.  The Board has, however, modified the remaining service connection claim to better comport with the recent grants of service connection for residuals of ganglion cyst and right wrist surgical scar.

Additional evidence has been received since the May 2016 issuance of a Supplemental Statement of the Case was issued, however, that evidence was received with a waiver of Agency of Original Jurisdiction review.  The evidence has been associated with the Veteran's record. 

The Board also notes that the Veteran currently has claims pending for entitlement to service connection for posttraumatic stress disorder (PTSD) with adjustment disorder with mixed anxiety and depressed mood (claimed as PTSD) and entitlement to service connection for left wrist tenosynovitis with ganglion cyst.  However, these issues have not been certified to the Board and therefore, the Board does not have jurisdiction over them at this time. 

The issue of entitlement to a rating in excess of 10 percent for lumbar strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right wrist disability other than tendonitis, residuals of ganglion cyst, and right wrist surgical scar, to include carpal tunnel syndrome, did not have its onset in service. 

2.  The Veteran's right wrist disability other than tendonitis, residuals of ganglion cyst, and right wrist surgical scar, to include carpal tunnel syndrome, was not caused or aggravated by the Veteran's service-connected right wrist tendonitis. 

3.  The Veteran's right wrist tendonitis is manifested by complaints of pain and objective evidence of decreased range of motion.   However, there is no evidence of favorable or unfavorable ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right wrist disability other than tendonitis, residuals of ganglion cyst, and right wrist surgical scar, to include carpal tunnel syndrome, have not been met.  38 U.S.C. §§ 1101, 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2.  The criteria for a rating in excess of 10 percent for right wrist tendonitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5215 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126  (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Under 38 U.S.C. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

Here a letter sent to the Veteran in February 2011, plus additional development letters, satisfied the VCAA notice requirement for her entitlement to service connection and increased rating claims as they provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing her with adequate notice in the above letters followed by a readjudication of the claims in the May 2016 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and she has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  As such, no further discussion of VA's duty to notify is necessary.

VA also has a duty to assist the Veteran in the development of her claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records, post-service VA treatment records, and private treatment records have been obtained and associated with the record, pursuant to the Board's November 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  She has not indicated that there are any additional records that VA should seek to obtain on her behalf.   

The Veteran was most recently provided an examination in these matters in December 2015 and April 2016, pursuant to the Board's November 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to her claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of her claims.

II.  Service Connection

The Veteran and her representative assert that she is entitled to service connection for a right wrist disability other than tendonitis, residuals of ganglion cyst, and right wrist surgical scar, to include carpal tunnel syndrome, and to include as secondary to service-connected right wrist tendonitis. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shinseki 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

Competent medical evidence is considered to be evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any kind of evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A condition precedent for establishing service connection on a direct or secondary basis is the presence of a current disability.  As an initial matter, the Board notes that the Veteran was treated for carpal tunnel syndrome with release surgery in October 2012, which did not alleviate her symptoms.  See, October 2012 post-service treatment records.  Accordingly, the first element for establishing service connection on a direct and secondary basis has been met as the Veteran has a current right wrist disability, other than tendonitis, residuals of ganglion cyst, and right wrist surgical scar, as evidenced by the carpal tunnel syndrome diagnosis and treatment. 

With respect to the second element, the Board notes that while the Veteran's service-treatment records do indicate complaints of right wrist pain and treatment for ganglion cyst, the records are silent for a diagnosis of carpal tunnel syndrome or symptoms that could be attributed to carpal tunnel syndrome while the Veteran was in service.  The Board notes that the absence of documented treatment in service is not fatal to a service connection claim.  A veteran is competent to report that which she perceives through her symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, in this case, the Veteran did not report symptoms that could be attributed to carpal tunnel syndrome, such as numbing and tingling, until several years after active duty.  

As stated above, the first documented treatment for the Veteran's carpal tunnel syndrome was not until October 2012, approximately six years after active duty service, and the operative report from the Veteran's carpal tunnel release surgery noted that the carpal tunnel syndrome was mild in terms of severity.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran was first afforded a VA examination in connection with her claim in February 2013.  During this examination, it was noted that the Veteran had a prior surgery on her right wrist for carpal tunnel release, but no opinion was provided as to etiology for the disease.  Additionally, during this examination, pain was reported as a symptom, but there were no complaints of numbness or tingling.  See, February 2013 VA examination.

Pursuant to the Board's November 2015 remand directives, the Veteran was afforded a VA examination in December 2015, however, that examination also did not provide an opinion in the Veteran's carpal tunnel syndrome.  She was most recently afforded a VA examination to evaluate her right wrist carpal tunnel syndrome to include a determination as to whether or not her current carpal tunnel is secondary to her service-connected right wrist tendonitis in April 2016.  During this examination, the VA examiner noted that the Veteran's complaints of right wrist pain began in December 1999 and that the Veteran was subsequently treated for her pain with physical therapy.  Following her physical therapy treatment, the Veteran reported that her right wrist pain was decreasing and that she was "doing well."  The VA examiner noted that there was no documentation of carpal tunnel syndrome in the Veteran's service-treatment records and there was no complaints of symptoms that could be associated with carpal tunnel syndrome.  Following a complete review of the Veteran's records and an examination of the Veteran, the VA examiner opined that the Veteran's current right wrist carpal tunnel syndrome was less likely than not incurred in or caused by active duty service.  See, April 2016 VA examination.  This medical opinion is not contradicted by another medical opinion of record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board has assigned this opinion high probative value. 

Accordingly, for the reasons discussed above, the Board finds that the Veteran is not entitled to service connection for right wrist carpal tunnel syndrome on a direct basis.  38 C.F.R. §§ 3.303.

Additionally, assuming that carpal tunnel syndrome is an organic disease of the nervous system and therefore a chronic disease, the Board notes that the evidence reflects that the Veteran's disability did not manifest itself within the one year presumptive period and therefore, the Veteran is not entitled to service connection on a presumptive basis.  38 C.F.R. §§  3.307(a), 3.309(a). 

Turning to the Veteran's assertion that her right wrist carpal tunnel syndrome is either caused or aggravated by her right wrist tendonitis, the Board notes that while the Veteran is considered competent to report certain symptoms that are observable to a lay person, the Veteran has not shown that she has the medical training necessary to opine on the causation or aggravation of her current disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, while the Board has considered the Veteran's subjective reports of symptoms and causation, they do not carry high probative weight.  Accordingly, in evaluating the Veteran's claims, the Board will rely on the medical evidence of record.  

As stated above, the Veteran was afforded VA examinations in connection with her claim in February 2013 , December 2015, and April 2016.  During the April 2016 VA examination, the VA examiner opined that the Veteran's current carpal tunnel disability is less likely than not caused or aggravated by the Veteran's service-connected right wrist tendonitis.  The April 2016 VA examiner noted that tendonitis and carpal tunnel syndrome were separate conditions and that carpal tunnel syndrome is "brought on by compression of the median nerve as it travels through the carpal tunnel" whereas "tendinopathy is a clinical syndrome characterized by tendon thickening and chronic localized tendon pain.  It may result from acute trauma or more commonly, from overuse."  Additionally, the examiner noted that the Veteran's service-connected right wrist tendonitis did not aggravate the Veteran's carpal tunnel syndrome as her carpal tunnel syndrome was noted as mild when she had her carpal tunnel release surgery in October 2012.  See, April 2016 VA examination.  As this VA examiner's opinion was completed following a complete review of the Veteran's record and an examination of the Veteran, the Board has assigned it high probative value. 

For the reasons stated above, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's current carpal tunnel disability is related to her active duty service or is caused or aggravated by her service-connected right wrist tendonitis.

III.  Increased Ratings

The Veteran and her presentative assert that she is entitled to a rating in excess of 10 percent for her service-connected right wrist tendonitis. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not specifically contemplated in the relevant rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Instead, in Mitchell, the Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, and less or more movement than is considered normal, weakened movement, excess fatigability, and pain on movement (with swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2017).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C. § 7104 (a) (2012); 38 C.F.R. §§ 4.2, 4.6.

The Veteran's right wrist tendonitis is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  The 10 percent rating currently assigned is the maximum rating possible under Diagnostic Code 5215.  Therefore, the Board finds that the Veteran is only entitled to a higher rating if her right wrist disability is manifested by favorable or unfavorable ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2017); Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

However, the most competent medical evidence of record does not show a diagnosis of either favorable or unfavorable ankylosis of the right wrist.  The Veteran was afforded two VA examinations in connection with her claim for an increased rating for her service-connected right wrist with ganglion cyst disability; in February 2013 and December 2015.  Both VA examiners opined that the Veteran did not have ankylosis of the right wrist.  These medical opinions are not contradicted by another medical evidence of record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  While the Board notes that the Veteran is competent to report her symptoms of painful movement, the Board does not find that the Veteran has the proper medical training to diagnosis ankylosis.  As the Veteran does not have a diagnosis of ankylosis, the Board may not rate her service-connected disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, the Board finds that the most probative evidence of record shows that the Veteran does not have ankylosis of the right wrist.  Accordingly, the Board finds that a rating in excess of 10 percent for the Veteran's right wrist tendonitis is not warranted. 


ORDER

Service connection for a right wrist disability other than tendonitis, residuals of ganglion cyst, and right wrist surgical scar, to include carpal tunnel syndrome, and to include as secondary to service-connected right wrist tendonitis, is denied. 

Entitlement to a rating in excess of 10 percent for right wrist tendonitis is denied. 


REMAND

While the Board sincerely regrets further delay, a remand for additional development is required with respect to the Veteran's claim for entitlement to a rating in excess of 10 percent for lumbar strain. 

The Board notes that while the Veteran's claim was pending, two precedential decisions were issued which also require the Veteran's claim to be remanded.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court of Appeals for Veterans Claims (the Court) held that in order for an examination to be adequate, it must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  A review of the Veteran's last VA examination indicates that a new examination is warranted in light of Correia.  

The Court's recent holding in Sharp v. Shulkin, 29 Vet. App. 26 (2017) also requires that the claim be remanded.  In Sharp, the Court noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. "  Furthermore, the Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp, 29 Vet. App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 10.  The Veteran's December 2015 VA examination notes that the Veteran suffers from pain, weakness, fatigability or incoordination which significantly limit functional ability during flare-ups, but simply stated that it could not be described in terms of range of motion because the Veteran was not being examined during a flare-up. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records and associate them with the Veteran's claims file. 

2.  Once any outstanding records have been obtained, schedule the Veteran for a VA examination to determine the current severity of her lumbar strain.  

The Veteran's claims file, to include a copy of this remand, should be provided to the examiner.  Following a complete review of the record, the examiner is asked to provide the following opinion:

Determine the current severity of the Veteran's lumbar strain disability.  Report the range of motion in degrees. In accordance with Correia, the range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  In providing this opinion, the examiner should consider the Veteran's lay statements regarding her decreased range of motion. 

The extent of any weakened movement, excess fatigability and incoordination should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should further assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should consider all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  This includes the Veteran's statements regarding the extent of functional loss during flare-ups. 

All opinions must be supported by a complete rationale.  If the examiner must resort to speculation for any of the requested opinions, an explanation as to why this is so is required.

3.  Then, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


